An unpublished order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

Al\/[ERICAN SAFETY INDEMNITY No. 57 353
COl\/[PANY,

Appellant,

vs.

JAYNES CORPORATION AND
AMERICAN CONTRACTORS
INSURANCE GROUP,
Respondents. a
Al\/[ERICAN SAFETY INDEl\/[NITY No. 5'7957
COMPANY,

Appellant, d b § § 

vs. l
JAYNES CORPORATION, MAY 2 3 2013
Respondent. l l l

 

    

" E,l'\'. x_ll`iDEM/-`x(§l 'RT
ORDER DISMISSING APPEAL

Pursuant to appellant’s unopposed motion, and cause
appearing, these consolidated appeals are dismissed The parties shall
bear their own costs and attorney fees. NRAP 42(b). The oral argument
currently scheduled for June 13, 2013, at 10:00 a.m. is hereby vacated. s

lt is so ORDERED.

CLERK oF THE SUPREME CoURT
TRACIE K. LINDEMAN

BY: 

cc: Hon. Susan Johnson, District Judge
l\/[cKay LaW Firm Chtd.
Kemp, J ones & Coulthard, LLP
Eighth District Court Clerk

SuPaEME CouFrr
oF
NEvAoA

CLERK’S ORDER

@).1941   ` l